Citation Nr: 1707360	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-35 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to increased rating in excess of 20 percent for diabetes mellitus (DM), type II.

2.  Entitlement to a total disability rating based on individual unemployability prior to August 3, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1974 to March 1984 as well as from March 1984 to June 2000. 

These matters are before the Board of Veteran's Appeals (Board) on appeal of December 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The Veteran submitted a claim of entitlement to a TDIU on July 13, 2007.  In a December 2009 rating decision, the RO awarded a TDIU, effective August 3, 2009.  The Veteran did not appeal this rating decision.  However, in a February 2017 brief, the Veteran's representative argued that the Veteran was entitled to a TDIU prior to August 3, 2009.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of TDIU for the period of appeal prior to August 3, 2009, is in appellate status.

This matter was previously before the Board in January 2013 and June 2015.  The case has been returned for appellate consideration.


REMAND

In a both a May 2015 and a February 2017 brief, the Veteran's representative argued that although the Veteran is encouraged to engage in exercise he has also been directed to avoid strenuous occupational and recreation.  The brief also noted that the Veteran reported a worsening of symptoms regarding his type II diabetes mellitus since his last VA examination in February 2013.  As the Veteran's most recent VA examination addressing this disability was conducted more than three years ago and the Veteran has reported a worsening of symptoms since that time, the Board must remand the issue in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his type II diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  On remand, the Veteran's VA treatment records should also be updated, and he should be provided an opportunity to submit any additional, pertinent lay evidence regarding the current nature and severity of his diabetes symptoms.

Next, the Board finds that consideration of whether the Veteran is entitled to an award of TDIU prior to August 3, 2009, must be deferred pending resolution of increased rating claim for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As the results from the requested diabetes mellitus, type II, examination would likely have an impact on the Veteran's TDIU claim, the claim must be remanded to await the results of the requested examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include, but not limited to, records from the St. Petersburg VA Medical Center in St. Petersburg, Florida and associate them with the Veteran's claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of symptoms associated with his type II diabetes mellitus. He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected type II diabetes mellitus. The claims file should be reviewed by the examiner in conjunction with the examination.

All appropriate testing should be conducted, and all findings set forth in a legible report.

4.  Furnish the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for an enlarged prostate. Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on this issue.

4.  Then, readjudicate the appeal. If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


